Case: 11-10403   Date Filed: 01/08/2013   Page: 1 of 4

                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 11-10403
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:09-cv-00528-HLA-JBT


REGINALD E. JONES,

                                                          Petitioner-Appellant,

                                  versus


SECRETARY DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                       Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________
                           (January 8, 2013)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 11-10403     Date Filed: 01/08/2013    Page: 2 of 4

      Reginald E. Jones, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition for habeas corpus. Of

relevance to this appeal, Jones § 2254 petition asserted that the state trial court’s

denial of his motion for a judgment of acquittal at his trial violated his federal due

process rights. The district court denied his petition. On appeal, Jones argues that

the district court erred because the state court’s decision was based on an

unreasonable determination of the facts because the state did not prove that he had

knowledge of the gun’s existence.

      We review de novo the district court’s determination about whether the state

court acted contrary to clearly established federal law, unreasonably applied

federal law, or made an unreasonable determination of fact. Owen v. Fla. Dep’t of

Corr., 686 F.3d 1181, 1192 (11th Cir. 2012). Under the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), federal courts cannot grant federal

habeas relief unless the state court’s decision was (1) contrary to, or an

unreasonable application of, clearly established federal law as defined by Supreme

Court precedent or (2) based on an unreasonable determination of the facts in light

of the evidence. 28 U.S.C. § 2254(d). A state court’s decision is contrary to

federal law if the state court reaches a conclusion opposite to that reached by the

Supreme Court on a question of law, or if it decides a case with materially

indistinguishable facts differently than the Supreme Court. Owen, 686 F.3d


                                           2
              Case: 11-10403     Date Filed: 01/08/2013   Page: 3 of 4

at 1192 n.14. We liberally construe pro se pleadings seeking habeas relief. Green

v. Nelson, 595 F.3d 1245, 1254 n.4 (11th Cir. 2010).

      The Due Process Clause of the Fourteenth Amendment requires the state to

prove each element of the offense charged beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 315, 99 S.Ct. 2781, 2787, 61 L.Ed.2d 560 (1979). Under

Jackson, federal courts must look to state law for the substantive elements of the

criminal offense, but to federal law for the determination of whether the evidence

was sufficient under the Due Process Clause. Coleman v. Johnson, 566 U.S. __,

__, 132 S.Ct. 2060, 2064, 182 L.Ed.2d 978 (2012). Florida law states that

possession of a gun by a convicted felon consists of two elements: (1) a prior

felony conviction, and (2) knowingly owning or having a gun in one’s care,

custody, possession, or control. Fla. Stat. § 790.23(1)(a); see Hines v. State, 983

So.2d 721, 724 (Fla. Dist. Ct. App. 2008). For federal sufficiency review, “the

relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319, 99 S.Ct.

at 2789 (quotation omitted).

      The Supreme Court in Johnson explained that there are two layers of judicial

deference in federal habeas proceedings. Johnson, 566 U.S. at __, 132 S.Ct.

at 2062. First, a reviewing court on direct appeal may only set aside the jury’s


                                          3
              Case: 11-10403     Date Filed: 01/08/2013    Page: 4 of 4

verdict for insufficient evidence if no rational trier of fact could have agreed with

the jury. Id. Second, a federal habeas court may only overturn the state court

decision if it was objectively unreasonable. Id. The Court went on to explain that

the only question for the reviewing state court under Jackson is “whether the

finding was so insupportable as to fall below the threshold of bare rationality.” Id.

at __, 132 S.Ct. at 2065. That determination in turn is entitled to considerable

deference under AEDPA. Id.

      Having reviewed the record, we find the evidence in this case was sufficient

to support the state court’s denial of Jones’s motion for a judgment of acquittal for

the charge of being a felon in possession of a gun. Based on all the facts presented,

the jury could have reasonably concluded that Jones had knowledge of the gun in

the automobile and viewing the evidence in the light most favorable to the state, a

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. See Jackson, 443 U.S. at 319, 99 S.Ct. at 2789.

      AFFIRMED.




                                           4